DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/2/2019 and 4/16/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al (US 2018/0224665 A1).
In regard to claim 15, Im et al discloses a camera module (page 4, section [0084] – [0088], Figure 3A), comprising: a housing defining an internal space (Figure 3A, “1030”); a reflective module disposed in the internal space (Figure 3A, “1100”); and a lens module (Figure 3A, “1200”) comprising at least one lens barrel aligned in an optical axis direction to receive incident light reflected from the reflective member (page 8, section [0131-0132], Figure 3A, “1220”), the at least one lens barrel comprising a plurality of lenses configured to selectively move in the optical axis direction (page 8, section [0135]).

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 1-14: a reflective module as claimed, specifically wherein a guide groove is disposed in the rotation plate and a guide groove is disposed in at least one of the housing and the movable holder, and the ball members are inserted into the guide grooves, and wherein the ball members are inserted into and three-point supported by the guide grooves, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 21, 2022